DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1-2,5-7,9-12,16-19 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Fukushima et al. (JP2013077486).
As to claim 1, Fukushima et al. discloses an all-solid-state battery, comprising: a battery element; and an exterior material covering a surface of the battery element, wherein the exterior material includes one or more glass state materials and one or more crystalline state materials (paragraph  0031).
As to claim 2, Fukushima et al. discloses wherein the one or more crystalline state materials are dispersed in the one or more glass state materials (paragraph 0031).
As to claim 5, Fukushima et al. discloses the exterior material is glass ceramic (paragraph 0031), therefore the exterior material inherently has a glass-transition point.
As to claim 6, Fukushima et al. discloses the entire exterior material is glass ceramic (paragraph 0031) therefore, it is inherent that a volume occupancy of the one or more glass state materials in the exterior material is 30 vol% or more.
As to claim 7, wherein a moisture permeability of the exterior material is lg/m2/day or less since “less” reads on zero and Fukushima et al. does not disclose moisture permeability, Fukushima et al. discloses zero moisture permeability of the exterior material.
As to claim 9, Fukushima et al. discloses wherein the one or more glass state materials contain at least one of B, Bi, Te, P, V, Sn, Pb, and Si (paragraph 0031).
As to claim 10, Fukushima et al. discloses wherein the one or more crystalline state materials contain at least one of a metal oxide, a metal nitride, and a metal carbide (paragraph 0031).
As to claim 11, Fukushima et al. discloses wherein the one or more crystalline state materials contain at least one of aluminum oxide, silicon oxide, silicon nitride, aluminum nitride, and silicon carbide (paragraph 0031).
As to claim 12, wherein: a Li ion conductivity of the exterior material is 1x10- 8S/cm or less; and an electric conductivity of the exterior material is 1x10-8S/cm or less, since Fukushima et al. discloses the same material desired by the applicant for the exterior material, it is inherent that a Li ion conductivity of the exterior material is 1x10- 8S/cm or less; and an electric conductivity of the exterior material is 1x10-8S/cm or less.“Products of identical chemical composition can not have mutually exclusive properties.”A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990)

As to claim 16, Fukushima et al. discloses wherein: the battery element includes a positive electrode layer, a negative electrode layer, and a solid electrolyte layer; and the positive electrode layer, the negative electrode layer, and the solid electrolyte layer contain at least one of oxide glass and oxide glass ceramics (paragraph 0018).
As to claim 17-19, Fukushima et al. discloses an electronic device, an electronic card, or wearable device that receives a power supply from the all-solid-state battery according to claim 1 (paragraph 0002).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al.
	Fukushima et al. discloses the solid state battery described above. Fukushima et al. fail to disclose wherein an average thickness of the exterior material is 50 um or less. It would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide wherein an average thickness of the exterior material is 50 um or less in order to provide optimal results in absence of unexpected results.
3.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. in view of Ohta et al. (US20140308590).
	Fukushim et al. discloses the solid state battery described above. Fukushima et al. fail to disclose an electric vehicle, including: the all-solid-state battery a conversion device that receives a power supply from the all-solid-state battery and converts the received power to a driving force for the electric vehicle; and a control device that performs information processing related to vehicle control based on information related to the all-solid-state battery.
	Ohta et al. teaches a conversion device that receives a power supply from the all-solid-state battery and converts the received power to a driving force for the electric vehicle; and a control device that performs information processing related to vehicle control based on information related to the all-solid-state battery (paragraph 0034-0035) for the purpose of providing a conversion device typically generates a driving force after receiving, from the secondary battery, power supply for rotating a motor and a control device performs information processing with respect to vehicle control based on the remaining battery level of the secondary battery (paragraph 0037).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Ohta et al. with a conversion device that receives a power supply from the all-solid-state battery and converts the received power to a driving force for the electric vehicle; and a control device that performs information processing related to vehicle control based on information related to the all-solid-state battery for the purpose of providing a conversion device typically generates a driving force after receiving, from the secondary battery, power supply for rotating a motor and a control device performs information processing with respect to vehicle control based on the remaining battery level of the secondary battery (paragraph 0037).

Allowable Subject Matter
Claims 3-4 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art fail to teach or suggest wherein the one or more crystalline state materials have a grain shape, wherein the one or more glass state materials have an average grain size of 10 pgm or less, wherein: the battery element includes a positive electrode collector layer, a positive electrode active material layer, a solid electrolyte layer, and a negative electrode layer; and a first end portion of the positive electrode collector layer is exposed from the external material at a first end face of the battery element and a second end portion of the negative electrode layer is exposed from the external material at a second end face of the battery element different from the first end face, wherein: the battery element includes a positive electrode collector layer, a positive electrode active material layer, a solid electrolyte layer, a negative electrode collector layer, and a negative electrode active material layer; and a first end portion of the positive electrode collector layer is exposed from the external material at a first end face of the battery element and a second end portion of the negative electrode collector layer is exposed from the external material at a second end face of the battery element different from the first end face, and further comprising: a positive electrode terminal on the first end face where the first end portion of the positive electrode collector layer is exposed; and a negative electrode terminal on the second end face where the second end portion of the negative electrode collector layer is exposed. Applicant teaches grain size of 10 or less so that the energy density of the solid state battery is not reduced. Applicant teaches that when the exterior material for the all solid state battery comprises glass it is possible to eliminate the seal portion as in the laminate film therefore the v volume energy density of the battery can be improved.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/Primary Examiner, Art Unit 1724